DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and associated arguments filed 8/11/2021 with respect to the objections to the specification and the 112(b), 102(a)(1) rejections and the 103 rejections have been fully considered and are persuasive.  The objections to the specification and the 112(b), 102(a)(1) rejections and the 103 rejections have been withdrawn. 
Regarding the double patenting rejections, the applicant did not present any specific arguments against the rejections, and they are still considered proper.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6-11, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,667,751. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims. Specifically, both the patented claims (i.e., see claims 1 and 3) and the currently pending claims recite methods wherein a communication link is established between a sensor hub and a wireless receiver, a different, wireless communication link is established between the sensor hub and the detachable sensor pod (DSP) when the DSP is detached from the sensor hub and a different, wired communication link is established between the sensor hub and the DSP when the DSP is attached to the sensor hub, wherein sensed parameters are transmitted via the respective links.
Furthermore, claims 12-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,667,751 in view of Tran (US 2008/0294019). Regarding claims 12-15, the patent discloses the currently claimed limitations, but is silent as to the exact type energy/power system that is utilized to power the system. Tran discloses a sensor system, and thus is analogous art. Tran discloses that the sensor system can be powered by harvesting energy from movement of the body, such as respiration, which is also a physiological parameter (par. 0102-0106). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the patented claims to harvest energy from the patient as taught by Tran as this means the system requires no maintenance (i.e., battery replacement), thus reducing life-cycle costs (par. 0102 for motivation).
Regarding claim 17, the patent discloses a wireless connection but is silent as to the wireless connection being IEEE 802.11 based signals, which inherently are indicative of the location of the sensor since in order to connect, it must be within range. Tran discloses the use of 802.11 based signals in connecting elements of a wireless sensor system (par. 0041-0042). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the patented claims to specifically utilize 802.11 based signals as the disclosed wireless signal as Tran shows this type of wireless communication to be old and well known in the sensor arts and its use in the patented claims would have produced predictable results.
Claims 1, 2, 4, 6-11, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,974,484. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are apparatus claims reciting functional language similar enough to the current method claims that would render the current claims obvious. Specifically, both the patented claims (i.e., see claim 1) and the currently pending claims recite language wherein a communication link is established between a sensor hub and a wireless receiver, a different, wireless communication link is established between the sensor hub and the detachable sensor pod (DSP) when the DSP is detached from the sensor hub and a different, wired communication link is established between the sensor hub and the DSP when the DSP is attached to the sensor hub, wherein sensed parameters are transmitted via the respective links.
Furthermore, claims 12-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,974,484 in view of Tran (US 2008/0294019). Regarding claims 12-15, the patent discloses the currently claimed limitations, but is silent as to the exact type energy/power system that is utilized to power the system. Tran discloses a sensor system, and thus is analogous art. Tran discloses that the sensor system can be powered by harvesting energy from movement of the body, such as respiration, which is also a physiological parameter (par. 0102-0106). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the patented claims to harvest energy from the patient as taught by Tran as this means the system requires no maintenance (i.e., battery replacement), thus reducing life-cycle costs (par. 0102 for motivation). 
Regarding claim 17, the patent discloses a wireless connection but is silent as to the wireless connection being IEEE 802.11 based signals, which inherently are indicative of the location of the sensor since in order to connect, it must be within range. Tran discloses the use of 802.11 based signals in connecting elements of a wireless sensor system (par. 0041-0042). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the patented claims to specifically utilize 802.11 based signals as the disclosed wireless signal as Tran shows this type of wireless communication to be old and well known in the sensor arts and its use in the patented claims would have produced predictable results.
Claims 1, 2, 4, 6-11, 16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/852,824 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are apparatus claims reciting functional language similar enough to the current method claims that would render the current claims obvious. Specifically, both the patented claims (i.e., see claims 1 and 6) and the currently pending claims recite language wherein a communication link is established between a sensor hub and a wireless receiver, a different, wireless communication link is established between the sensor hub and the detachable sensor pod (DSP) when the DSP is detached from the sensor hub and a different, wired communication link is established between the sensor hub and the DSP when the DSP is attached to the sensor hub, wherein sensed parameters are transmitted via the respective links.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Since both the applications have the same effective filing date, the rejection cannot be withdrawn without a terminal disclaimer being filed or by amending the claims to make them patentably distinct (see MPEP 804 I. B. 1. (b) (ii).
Furthermore, claims 12-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. App. No. 16/852,824 in view of Tran (US 2008/0294019). Regarding claims 12-15, the copending application discloses the currently claimed limitations, but is silent as to the exact type energy/power system that is utilized to power the system. Tran discloses a sensor system, and thus is analogous art. Tran discloses that the sensor system can be powered by harvesting energy from movement of the body, such as respiration, which is also a physiological parameter (par. 0102-0106). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the copending claims to harvest energy from the patient as taught by Tran as this means the system requires no maintenance (i.e., battery replacement), thus reducing life-cycle costs (par. 0102 for motivation).
Regarding claim 17, the copending claims disclose a wireless connection but is silent as to the wireless connection being IEEE 802.11 based signals, which inherently are indicative of the location of the sensor since in order to connect, it must be within range. Tran discloses the use of 802.11 based signals in connecting elements of a wireless sensor system (par. 0041-0042). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the copending claims to specifically utilize 802.11 based signals as the disclosed wireless signal as Tran shows this type of wireless communication to be old and well known in the sensor arts and its use in the patented claims would have produced predictable results.
Allowable Subject Matter
Claims 1, 2, 4 and 6-18 would be allowable if Terminal Disclaimers were filed to overcome the double patenting rejections set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2008/0312522.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792